Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/22 has been entered.
Amendment Entry
2.	Applicant’s response to the Final Office Action mailed 4/1/22 is acknowledged (paper filed 9/28/22). In the amendment filed therein claims 1, 5, 6, and 12 were modified. Claims 2, 6, and 19-41 have been canceled without prejudice or disclaimer. Currently claims 1, 3-5, 7-18 and 42-43 are pending.  
3.	Claims 2, 3, 6, 8-11, and 15-18 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/20.
4.	Currently, claims 1, 4, 5, 7, 12-14, 42 and 43 are under consideration.  
5.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 4, 5, 7, 12, 13, 14, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the step that relates the “detected presence of CDH18” to the administration of a CDK4 inhibitor and a correlation step related to the preamble. In particular, the method steps do not provide a nexus between CDH18 presence and the CDK4 inhibitor (for example the claims do not recite measuring an increase/decrease and administering the CDK inhibitor when the CDH18 is increased or merely present and/or not administering the CDK inhibitor when CDH18 is not detected or present in the cancer cells.
Additionally, the preamble is drawn to a method for selecting a cancer patient for treatment but the method steps do not clearly set forth a selection procedure. It appears that every cancer patient will receive an effective amount of a CDK4 inhibitor.   
As recited the metes and bounds of the claims cannot be determined. It is suggested that the omitted steps are included in order to obviate this rejection. However, Applicant is cautioned not to introduce new matter into the claim language. Appropriate correction is required.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 4, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for treating a subject having liposarcoma, glioma, breast cancer, and NSCLC (see specification page 20 lines 19-28), it does not reasonably provide enablement for various cancers: osteosarcoma, melanoma, oligodendroglioma, astrocytoma, neuroblastoma, pancreatic
neuroendocrine tumors, and prostate cancers by using various CDK4 inhibitors. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, unrelated to the invention commensurate in scope with these claims.
Different types of cancers affect different organs and have different methods of
growth and harm to the body, and different vulnerabilities. 
Thus, it is beyond the skill of oncologists today to get an agent to be effective against various cancers, evidence that the level of skill in this art is low relative to the difficulty of such a task. In evaluating the enablement in question, several factors are to be considered. Note /n re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546. The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The nature of the invention
	Claim 1 - A method for selecting a cancer patient for treatment with a CDK4 inhibitor, comprising (a) detecting the presence of CDH18 protein localized to foci within one or more cancer cells present in a sample obtained from a cancer patient; and (b) administering an effective amount of a CDK4 inhibitor to the cancer patient.
	Claim 12 - A method for treating cancer in a cancer patient that has received CDK4 inhibitor therapy, comprising (a) detecting the presence of CDH18 protein localized to foci within one or more cancer cells present in a sample obtained from the cancer patient after treatment with a CDK4 inhibitor, and (b) administering an effective amount of a CDK4 inhibitor to the cancer patient.
The amount of direction or guidance present
The direction present in the instant specification is that the CDK4 inhibitors can
help in the treatment for all the heterogeneities of cancer such as non-limiting examples including liposarcoma, glioma (or glioblastoma), osteosarcomas, melanoma, 
oligodendroglioma, astrocytoma, neuroblastoma, pancreatic neuroendocrine tumors, 
prostate cancer, non-small cell lung cancer and breast cancer. See section 5.4
 	However, the specification is silent and fails to provide enough guidance as to
whether or not all the claimed cancers require only the use of the claimed CDK4
inhibitors for the cancer treatment successfully; i.e. the specification fails to provide a
correlation between various claimed cancers and the claimed CDK4 inhibitors. Also,
there is no direction and guidance for how all the treatments of the claimed cancers are
directly linked to the claimed CDK4 inhibitors.
The presence of working examples
There are some descriptions of the effect of CDK4 inhibitors, for example,
PD0332991. This compound is used to determine how CDK4 inhibition would affect
liposarcoma cell lines; it shows that all had a common amplification of MDM2 and CDK4. The addition of PD0332991 to growing cells has resulted in growth
arrest in a single cell cycle. Furthermore, the effect of PD0332991 is shown on the expression of MDM2 in glioma and breast cancer cell lines. It indicates that the response of patients to PD0332991 and measuring the amount of MDM2 in pre- and post-treatment biopsies, the outcome of the reductions in MDM2 seems favorable according the data.
However, there are no other actual working examples for the treatment for all
other heterogeneities of cancer in the specification. Also, many CDK inhibitor
compounds except for PD0332991 disclosed in the specification have no
pharmacological data regarding the treatments for all the heterogeneities of cancer.


Thus, the specification fails to provide sufficient working examples as to how the
treatment of all the heterogeneities of cancer can be treated successfully by the claimed
CDK inhibitors.
The breadth of the claims
The breadth of the claims is that the claimed CDK inhibitors can treat all the
heterogeneities of cancer, without regards as to the clinical side effects of the
compounds on treating various types of the claimed cancers.
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in
the art would need to determine whether or not the claimed CDK inhibitors would
provide a beneficial treatment of all the heterogeneities of cancer while treating any
types of the claimed cancers.
The level of skill in the art
The level of skill in the art is high. However, due to the unpredictability in the
pharmaceutical art, it is noted that each embodiment of the invention is required to be
individually assessed for physiological activity by in vitro and in vivo screening to
determine which CDK inhibitors exhibit the desired pharmacological activity for treating
all the heterogeneities of the claimed cancer.
Thus, the specification fails to provide sufficient support of the claimed CDK
inhibitors for the treatment of all the heterogeneities of the claimed cancer. As a result,
it necessitates one of the skilled artisans in the art to perform an exhaustive search for
selecting claimed cancers suitable for the claimed CDK inhibitors in order to practice the
claimed invention.

Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQe2d 1001, states that “a
patent is not a hunting license. It is not a reward for search, but compensation for its
successful conclusion” and “[p]atent protection is granted in return for an enabling
disclosure of an invention, not for vague intimations of general ideas that may or may
not be workable”.
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed
above, to practice the claimed invention herein, a person of skill in the art would have to
engage in undue experimentation to test whether or not all the claimed cancers can be
treated by the claimed CDK inhibitors, which is encompassed in the instant claims, with
no assurance of success.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.	Claims 1, 4, 5, 7, 12, 13, 14, 42, and 43 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, the claims are determined to be directed to a law of nature/natural principle (abstract idea). The claimed invention is directed to a natural phenomenon without significantly more. 

The rationale for this determination is explained below: A claim that focuses on use of a natural principle (such as detecting the presence of a natural phenomenon or CDH18 protein) must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968.
In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry. See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner. 
However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself.
Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to “apply it.” See id. at 1965,
1968. The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.
Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (field-of-use), would not be sufficiently specific. See id. at 1968.
Claim(s) 1 and 12 recite(s): (a) detecting the presence of CDH18 protein localized to foci within one or more cancer cells present in a sample obtained from a cancer patient………; and (b) administering an effective amount of a CDK4 inhibitor to the cancer patient;
The methods detect the presence of a CDH18 protein but does not include any method of measurement. This reads on an abstract idea wherein the detection can be conducted mentally or by a visual signal (without a wet step). Therein, reading on a mental analysis (JE) that is not integrated.  
This judicial exception is not integrated into a practical application because it is not clear how the presence of CDH18 will determine the administration of a CDK4 inhibitor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it appears that any presence of CDH18 will result in administration of the inhibitor. In other words, all of the cancer patients will receive an effective amount od a CDK4 inhibitor. 

In the instant case the claims are directed to the measurement of a naturally occurring protein (CDH18, also known as CDH14 and EY-cadherin). The disclosure teaches that the measurement of CDH18 as a biomarker is routine. See section 5.1.2. These assays are routinely conducted in the prior art. Further determining and comparing (i.e. utilizing an assay signal and determining a patient’s susceptibility to treatment or patient classification) is information regarding a sample or test subject to a control or target data that reads on “An Idea ‘Of Itself’” as when given its broadest reasonable interpretation, such a comparison would read on a mental process that could be performed in the human mind, or by a human using pen and paper. 
(Determining the presence or a signal could conceivable involve a visual analysis for color indication without any additional hand of man requirement) See July 2015 Update, Quick Reference Guide. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.
The specific information that is being compared CDH18 “protein level(s) or binding affinity” measurements merely narrows the abstract idea, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own. 
In particular, the “detecting and administering” step is recited at a high level of generality and is not sufficient to ensure that the claims amount to significantly more than the naturally occurring correlation itself. 

This is because every application of the correlation would require detecting CDH18; because the “detecting” step does not relate to the natural principle in a significant way to impose a meaningful limit on the claim scope (for example, see claims 1 and 12).
Limitations that are necessary for all practical applications of the natural principle, such that everyone practicing the natural principle would be required to perform those steps or every product embodying that natural principle would be required to include those features, would not be sufficient to confer patent eligibility.
In addition, appending conventional steps, specified at a high level of generality, to a natural principle does not make the claim patent-eligible. Steps that amount to instructions that are well-understood, routine, conventional activity, previously engaged in by those in the field add nothing specific to the natural principle that would render it patent-eligible.
The claims do not include additional elements/steps or a combination of elements/steps that are sufficient to ensure that the claims amount to significantly more than a natural principle itself. This is because (1) the claims would cover every substantial practical application of the correlation and (2) the additional steps recited in the claim were previously taken by those in the field. When the claims are considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself.
The claimed invention is directed to non-statutory subject matter because the claims are drawn to mental analyses that are not integrated into a practical application. Therefore, the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claims as a whole, the “determining and comparing” steps in claim(s) 1 is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
Mental determinations of possible effects are not patentable. Simply reciting “detecting and adminstering” does not provide proper patentable limitations. The judicial exceptions, reading on mental processes have not been integrated into the claimed method. 
The active method steps of the present claims; detecting and administering in a cancer patient are conventional, well understood and routine. These steps are the activities that a scientist would have relied upon to achieve the goals of the invention. The steps are interpreted as being drawn to mental steps and/or computer-implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al). In the present claims there are no other active method steps that transform the process into an inventive application of the detected CDH18.
The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter.
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, Prong 1 determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea enumerated in the 2019 PEG (judicial exceptions) and
Step 2A, Prong 2 determine whether the claim recites additional elements that integrate the exception into a practical application of the exception
If the exception is not integrated into a practical application, then proceed to Step 2B determines whether the claim as a whole, amounts to significantly more than the exception.Analysis of Claims 1 and 12:
I.    The present claims are directed to a process so Step 1 is satisfied.
II.    The present claims are directed to judicial exceptions? Wherein mental processes are utilized at least in claims 1and 12 (detecting CDH18) for an assessment of patient treatment with a CDK4 inhibitor. This judicial exception includes mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Therefore, step 2A Prong 1 and Prong 2 is satisfied. 
Claims 1 and 12 are directed to an abstract idea that is not integrated into a practical application (the JE is not integrated into a practical application). 
The scope of claims 1 and 12 encompasses embodiments where CDH18 is not measured. Therein making the method in operable and further not integrating the JE (mental comparison) into to the claimed methods.    
The recited abstract ideas are insufficient to make an otherwise ineligible claim patent eligible without significantly more recited in the claim. The detecting step can be done by merely reviewing the data mentally and mentally making a determination. See Bilski V. Kappos 95 USPQ2d 1001 (2010). Additionally, see Mayo Collaborative Services v. Prometheus Laboratories Inc. 101 USPQ2d 1961 (2012) at 1965, quoting Gottschalkv. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972). ("Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."). Furthermore, the method of “detecting” does not actually require an active step of treatment but encompasses abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).
III. Step 2B, is to determine whether the claim as a whole amount to significantly more than the exception. The active method steps of claims 1 and 12 are detecting and administering. 
All of the additional claim elements listed are well-understood, routine, and conventional in this art. The active method steps of the present claims are conventional, well understood and routine. 
These steps are the activities that a scientist would have relied upon to achieve the goals of the invention. The steps are interpreted as being drawn to mental steps and/or computer-implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).
In the present claims there are no other active method steps that transform the process into an inventive application.
In sum, when the relevant factors are analyzed, they weigh against the present claim amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter. 
The subject matter which courts have found to be outside of, or exceptions to, the four statutory categories of invention is limited to abstract ideas, laws of nature and physical phenomena. Bilski v. Kappos, 561 U.S. ___, ___, 130 S. Ct. 3218, 3225, 95 USPQ2d 1001, ___ (2010) (citing Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980)). While this is easily stated, determining whether an applicant is seeking to patent an abstract idea, a law of nature or a physical phenomenon has proven to be challenging. 
These three exclusions recognize that subject matter that is not a practical application of an idea, a law of nature or a physical phenomenon is not patentable. See, e.g., Rubber-Tip Pencil Co. v. Howard, 87 U.S. (20 Wall.) 498, 507 (1874) (“idea of itself is not patentable, but a new device by which it may be made practically useful is”); Mackay Radio & Telegraph Co. v. Radio Corp. of America, 306 U.S. 86, 94, 40 USPQ 199, 202 (1939) (“While a scientific truth, or the mathematical expression of it, is not patentable invention, a novel and useful structure created with the aid of knowledge of scientific truth may be.”). 
The courts have also held that a claim may not preempt abstract ideas, laws of nature or physical phenomena; i.e., one may not patent every “substantial practical application” of an abstract idea, law of nature or physical phenomenon. This is because such a patent would “in practical effect be a patent on the [abstract idea, law of nature or physical phenomenon] itself. ”Gottschalk v. Benson, 409 U.S. 63, 71-72, 175 USPQ 673, 676 (1972). 
The concern over preemption was expressed as early as 1852. See Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”). 


Examiners are reminded that 35 U.S.C. 101 is not the sole tool for determining patentability; where a claim encompasses an abstract idea, 35 U.S.C. 112, 35 U.S.C. 102 , and 35 U.S.C. 103 will provide additional tools for ensuring that the claim meets the conditions for patentability. As the Court made clear in Bilski: Accordingly, to the reasons set forth above, claims 1, 4, 5, 7, 12, 13, 14, 42, and 43 are ineligible. Also, see Alice v. CLS Bank.

9.	For reasons aforementioned, no claims are allowed.	

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen - Hoteling
571-272-0816
12/15/22

/LISA V COOK/Primary Examiner, Art Unit 1642